DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 2-13, 15, 16 and 18-23 are pending in the current application.
Claim Objections
Claim 22 is objected to because of the following informalities:  Claim 22 depends from claim 1 which has been cancelled.  The examiner will treat claim 22 as if it depended from claim 9 for the remainder of this action.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made

Claim(s) 2-13, 15, 16 and 18-23 is/are rejected under 35 U.S.C. 103) as being unpatentable over Cremin, AU 2005220278 (disclosed by applicant) in view of WO2003057559 (disclosed by applicant). 

a first side fin (54) coupled to the central fin base portion and extending away from the central fin and the surf craft at a first acute angle to the central fin; and
a second side fin (56) coupled to the central fin base portion and extending away from the central fin and the surf craft at a second acute angle to the central fin, the second acute angle being substantially the same as the first acute angle (see Fig. 7 and page 8 paragraph 2, angles between 30 and 60 degrees are recited).  Cremin specifically discloses that the side fins are connected to the central fin at a location two thirds of the distance from the tip of the main fin to where the main fin is connected to the board (see page 8 paragraph 3) and that the location may be varied along the length of the main fin.   This location corresponds to applicant's defined base portion in paragraph [0072].  Cremin further discloses fins with convex leading edges and concave trailing edges (see Figs. 5 and 6) and also discloses an inflection point along the trailing edge of the central fin.
Cremin does not explicitly disclose wherein the central fin comprises a projecting lobe extending rearwardly from a base of the central fin. Cremin discloses cutouts in the aft portion of the fin.  Cremin further discloses “various modifications may be made in details of design and construction of the surfboard fin assembly described above without departing from the scope or ambit of the present invention”.  WO2003057559 
Regarding claims 7, 8 and 18:  Cremin does not explicitly disclose the width of the central fin is about 9 mm to 15mm, or that the lateral width of the first and second side fins in non-uniform in a fore-aft direction and base-to-tip direction.  MPEP 2144.04 (IV)(A) & (IV)(B) generally consider changes in size and shape to be within the skills and abilities of an ordinary artisan.  In this case the examiner considers fins of non-uniform width to be common in the art and as noted in paragraph [0007] of the applicant’s own specification fins with concave surfaces are known.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fin arrangement of Cremin by adjusting the lateral width of the base of the central fin between 9 mm and 15 mm and to have first and second side fins of non-uniform lateral width or concave surfaces.  Doing so allows performance of the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D WIEST whose telephone number is (571)270-5974.  The examiner can normally be reached on M-F 6:00 - 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANTHONY D WIEST/Primary Examiner, Art Unit 3617